Exhibit 10.1

MEDIDATA SOLUTIONS, INC.

AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL AGREEMENT

AGREEMENT made as of the 9th day of August, 2016, by and between MEDIDATA
SOLUTIONS, INC. (“Company”) and [            ] (“Executive”).

1. Background. The parties have previously signed an Executive Change in Control
Agreement dated as of January 20, 2009, and amended as of March 1, 2012 and
July 7, 2014 (the “Prior Agreement”) to provide Executive with certain payments
and benefits upon an involuntary termination of Executive’s employment or the
occurrence of certain other circumstances that may affect Executive’s employment
following a change in control of the Company. The parties wish to amend and
restate the Prior Agreement and the Company believes this Agreement will help
ensure Executive’s undivided focus on the business of the Company during a
period of transition and uncertainty and thereby enhance shareholder value.

2. Certain Defined Terms. The following terms have the following meanings when
used in this Agreement.

2.1 “Accrued Compensation” means, as of any date, (1) the unpaid amount, if any,
of Executive’s previously earned base salary, (2) the unpaid amount, if any, of
the bonus earned by Executive for the preceding year, and (3) additional
payments or benefits, if any, earned by Executive under and in accordance with
any employee plan, program or arrangement of or with the Company or an Affiliate
(other than this Agreement).

2.2 “Affiliate” means an entity at least 50% of the voting, capital or profits
interests of which are owned directly or indirectly by Company.

2.3 “Benefit Continuation Coverage” means continuing group health and group life
insurance coverage for Executive and, where applicable, Executive’s covered
spouse and covered eligible dependents for a specified period following the
termination of Executive’s Employment with Company and its Affiliates at the
same benefit and contribution levels in effect for active senior executives of
the Company as in effect from time to time during such period. Unless sooner
terminated, Benefit Continuation Coverage will be subject to early termination
if and when Executive becomes entitled to comparable coverage from another
employer.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cause” means (1) Executive’s willful failure (except where due to physical
or mental incapacity) or refusal to perform in any material respect the duties
and responsibilities of Executive’s employment which is not corrected within ten
days following written notice of such conduct by the Company;
(2) misappropriation by Executive of the assets or business opportunities of the
Company or its Affiliates; (3) embezzlement or fraud committed by Executive, at
Executive’s direction, or with Executive’s prior personal knowledge; or
(4) Executive’s conviction of, or plea of guilty or nolo contendere to, the
commission of a felony.

2.6 “Change in Control” means the occurrence of any of the following (excluding
the completion of the Company’s initial public offering):

 

1



--------------------------------------------------------------------------------

(a) any person (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)) other than the
Company, any employee benefit plan of the Company, any entity owned directly or
indirectly by the shareholders of the Company in substantially the same
proportion as their ownership of stock of the Company or any person who becomes
a beneficial owner directly or indirectly of securities of the Company pursuant
to a transaction described in (b) below, becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of securities of
the Company (not including in the securities beneficially owned by such person
any securities acquired directly from the Company or its affiliates)
representing 50% or more of the combined voting power of the Company’s then
outstanding voting securities;

(b) consolidation, merger or reorganization of the Company, unless (1) the
stockholders of Company immediately before such consolidation, merger or
reorganization own, directly or indirectly, at least a majority of the combined
voting power of the outstanding voting securities of the corporation or other
entity resulting from such consolidation, merger or reorganization,
(2) individuals who were members of the Board immediately prior to the execution
of the agreement providing for such consolidation, merger or reorganization
constitute a majority of the board of directors of the surviving corporation or
of a corporation directly or indirectly beneficially owning a majority of the
voting securities of the surviving corporation, and (3) no person beneficially
owns more than 50% of the combined voting power of the then outstanding voting
securities of the surviving corporation (other than a person who is (A) Company
or a subsidiary of Company, (B) an employee benefit plan maintained by Company,
the surviving corporation or any subsidiary, or (C) the beneficial owner of 50%
or more of the combined voting power of the outstanding voting securities of
Company immediately prior to such consolidation, merger or reorganization);

(c) the replacement of a majority of the Board in any given year as compared to
the directors who constituted the Board at the beginning of such year, and such
replacement shall not have been approved by a vote of at least two-thirds of the
Board as constituted at the beginning of such year;

(d) sale or other disposition of all or substantially all (50% or more) of the
assets of the Company (other than to an entity described in (b) above); or

(e) any other event or transaction which the Board, acting in its discretion,
designates is a Change in Control.

2.7 “Code” means the Internal Revenue Code of 1986, as amended.

2.8 “Company” means Medidata Solutions, Inc. and any successor thereto.

2.9 “Employment” means Executive’s employment with the Company and/or any of its
Affiliates.

2.10 “Good Reason” means the occurrence of any of the following without the
written consent of Executive: (1) a material diminution by Company or an
Affiliate of Executive’s duties or responsibilities in a manner which is
inconsistent with Executive’s position prior to a Change in Control or which has
or is reasonably likely to have a material adverse effect on

 

2



--------------------------------------------------------------------------------

Executive’s status or authority; (2) a relocation by more than 50 miles of
Executive’s principal place of business; or (3) a reduction by Company or an
Affiliate of Executive’s rate of salary or annual incentive opportunity or a
breach by Company or any of its Affiliates of a material provision of any
written employment or other agreement with Executive. Before terminating
Employment for Good Reason, Executive must specify in writing to the Company (or
the successor or acquiring company) the nature of the act or omission that
Executive deems to constitute Good Reason and provide the Company (or the
successor or acquiring company) 30 days after receipt of such notice to review
and, if required, correct the situation (and thus prevent Executive’s
termination for Good Reason). Notice of termination for Good Reason must be
provided, if at all, within 90 days after the occurrence of the event or
condition giving rise to such termination. The failure of Executive to be a
senior executive officer of a public company following a Change in Control shall
not, by itself, constitute Good Reason.

2.11 “Pro Rata Bonus” means the product of (1) the annual incentive award (if
any) that would have been earned by Executive for the calendar year in which the
Executive’s Employment terminates if the Executive’s Employment had not
terminated, multiplied by (2) a fraction, the numerator of which is the number
of days elapsed from the beginning of that calendar year until the date the
Executive’s employment terminates, and the denominator of which is 365.

2.12 “Salary” means, as of the effective date of the termination of Executive’s
Employment, the highest annual rate of Executive’s salary at any time during the
preceding 24 months.

3. General Severance Protection. If there has been a Change in Control of the
Company, and either (a) during the period beginning on the date of the execution
of the definitive agreement leading to the Change in Control and ending on the
date that is twenty four (24) months after the Change in Control, Executive’s
employment is terminated by the Company without Cause, or (b) within twenty four
(24) months from and including the date of the Change in Control Executive’s
employment is terminated by Executive for Good Reason, then, subject to Sections
4 and 7, Executive shall receive the following payments and benefits:

(a) Executive’s Accrued Compensation;

(b) payment of any business expenses that were previously incurred but not
reimbursed and are otherwise eligible for reimbursement;

(c) a cash payment equal to Executive’s Pro Rata Bonus based upon Executive’s
target bonus for the year of termination and payable immediately following such
termination of Employment;

(d) a single sum cash payment, to be made as soon as practicable (but not more
than thirty days) following termination of employment, of an amount equal to 2.0
times the sum of (1) Executive’s Salary, and (2) Executive’s target annual
incentive award for the calendar year in which the Executive’s employment
terminates (or, if greater, the actual annual incentive award earned by
Executive for the preceding calendar year);

 

3



--------------------------------------------------------------------------------

(e) waiver of any service-based vesting conditions as to one hundred percent
(100%) of the then unvested portion of all of Executive’s outstanding Company
equity awards that are assumed by the acquiring or successor company (or an
affiliate thereof) and that are subject, in whole or in part, to service-based
vesting conditions; and

(f) Benefit Continuation Coverage for a period of two years from the termination
date, which shall be in addition to and not in lieu of COBRA coverage, provided,
however, that, if such coverage is not permitted by the Company’s group health
plan or by applicable law, the Company will provide COBRA continuation coverage
to Executive and spouse and eligible dependents at the Company’s sole expense,
if and to the extent they or any of them shall have elected and shall be
entitled to receive COBRA continuation coverage, and provided further that, if
such COBRA continuation coverage terminates before the end of such two-year
period, the Company shall pay or reimburse Executive for the payment of premiums
for comparable individual health insurance coverage for the balance of such
two-year period. Any such Company-paid COBRA coverage and/or individual health
insurance coverage will be subject to early termination if and when Executive
becomes entitled to comparable coverage from another employer.

4. Restoration. Any severance payments and benefits paid under Section 3(c)
through (f) shall be subject to continuing compliance with any applicable
outstanding non-disclosure, non-competition and non-solicitation covenants made
by Executive to the Company.

5. Effect of a Change in Control on Performance Based Awards. The effect of a
Change in Control on an outstanding equity award that is subject to
performance-based vesting or earn-out conditions will be determined in
accordance with the terms set forth in the performance-based award agreement.
For purposes of clarification, any service-based vesting conditions applicable
to such performance-based award will be waived if and to the extent provided in
Section 3(e) above.

 

6. Tax Adjustment Payment.

6.1 Tax Adjustment Payment. In the event that the Executive becomes entitled to
severance benefits under this Agreement, or under any other agreement with or
plan of the Company (in the aggregate, the “Total Payments”), if all or any part
of the Total Payments will be subject to the tax imposed by Section 4999 of the
Internal Revenue Code (the “Code”) (or any similar tax that may hereafter be
imposed) (the “Excise Tax”), the Total Payments shall be reduced (but not below
zero) such that the value of the Total Payments shall be one dollar ($1) less
than the maximum amount of payments which the Executive may receive without
becoming subject to the tax imposed by Section 4999 of the Code; provided,
however, that the foregoing limitation shall not apply in the event that it is
determined that the Total Payments on an after-tax basis (i.e., after payment of
federal, state, and local income taxes, penalties, interest, and Excise Tax) if
such limitation is not applied would exceed the after-tax benefits to the
Executive if such limitation is applied. The Executive shall bear the expense of
any and all Excise Taxes due on any payments that are deemed to be “excess
parachute payments” under Section 280G of the Code.

6.2 Tax Computation. The determination of whether any of the Total Payments will
be subject to the Excise Tax and the assumptions to be used in arriving at such
determination, shall be made by a nationally recognized certified public
accounting firm that does not serve as an accountant or auditor for any
individual, entity or group effecting the Change in Control as designated by the
Company (the “Accounting Firm”). The Accounting Firm will provide detailed
supporting calculations to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive or the Company
requesting a calculation hereunder. All fees and expenses of the Accounting Firm
will be paid by the Company.

 

4



--------------------------------------------------------------------------------

7. Release of Claims. Notwithstanding anything herein to the contrary, the
Company may condition severance payments or benefits otherwise payable under
Section 3(c) through (f) of this Agreement upon the execution and delivery by
Executive (or Executive’s beneficiary) of a general release in favor of Company,
its Affiliates and their officers, directors and employees, in such form as the
Company may reasonably specify. Any payment or benefit that is so conditioned
may be deferred until the expiration of the seven day revocation period
prescribed by the Age Discrimination in Employment Act of 1967, as amended, or
any similar revocation period in effect on the effective date of the termination
of Executive’s Employment.

8. Effect of Other Agreements. This Agreement represents the entire agreement of
the parties on the subject matter hereof and shall supersede any and all
previous contracts, arrangements or understandings between Executive and the
Company regarding Executive’s termination of employment in connection with a
Change in Control, including but not limited to the Prior Agreement.

9. No Duty to Mitigate. Except as otherwise specifically provided herein with
respect to early termination of Benefit Continuation Coverage, Executive’s
entitlement to payments or benefits hereunder is not subject to mitigation or a
duty to mitigate by Executive.

10. Amendment. The Company may amend this Agreement, provided, however, that, no
such action which would have the effect of reducing or diminishing Executive’s
entitlements under this Agreement shall be effective without the express written
consent of Executive.

 

11. Successors and Beneficiaries.

11.1 Successors and Assigns of Company. The Company shall require any successor
or assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of Company and its
subsidiaries taken as a whole, expressly and unconditionally to assume and agree
to perform or cause to be performed Company’s obligations under this Agreement.
In any such event, the term “Company,” as used herein shall mean Company, as
defined in Section 2 hereof, and any such successor or assignee.

11.2 Executive’s Beneficiary. For the purposes hereof, Executive’s beneficiary
will be the person or persons designated as such in a written beneficiary
designation filed with the Company, which may be revoked or revised in the same
manner at any time prior to Executive’s death. In the absence of a properly
filed written beneficiary designation or if no designated beneficiary survives
Executive, Executive’s estate will be deemed to be the beneficiary hereunder.

11.3 Nonassignability. With the exception of Executive’s beneficiary
designation, neither Executive nor Executive’s beneficiary may pledge, transfer
or assign in any way the right to receive payments or benefits hereunder, and
any attempted pledge, transfer or assignment shall be void and of no force or
effect.

 

5



--------------------------------------------------------------------------------

12. Legal Fees to Enforce Rights after a Change in Control. If, following a
Change in Control, Company fails to comply with any of its obligations under
this Agreement or Company takes any action to declare this Agreement void or
unenforceable or institutes any litigation or other legal action designed to
deny, diminish or to recover from Executive (or Executive’s beneficiary) the
payments and benefits intended to be provided, then Executive (or Executive’s
beneficiary, as the case may be) shall be entitled to select and retain counsel
at the expense of Company to represent Executive (or Executive’s beneficiary) in
connection with the good faith initiation or defense of any litigation or other
legal action, whether by or against Company or any director, officer,
stockholder or other person affiliated with Company or any successor thereto in
any jurisdiction.

13. Not a Contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment between Executive and Company or any of its
Affiliates. Nothing contained herein shall be deemed to give Executive a right
to be retained in the employ or other service of Company or any of its
Affiliates or to interfere with the right of Company or any of its Affiliates to
terminate Executive’s employment at any time.

14. Governing Law. This Agreement shall be governed by the laws of the State of
New York, excluding its conflict of law rules.

15. Withholding. Company and its Affiliates may withhold from any and all
amounts payable under this Agreement such federal, state and local taxes as may
be required to be withheld pursuant to applicable law.

16. Compliance with Section 409A. It is intended that any amounts payable to the
Executive under this Agreement will be exempt from the provisions of
Section 409A of the Internal Revenue Code of 1986 (“Section 409A”).
Nevertheless, if and to the extent that a payment under this Agreement is deemed
to be subject to Section 409A (a “Covered Payment”), then, for the purposes of
the Agreement and Section 409A:

(a) Each Covered Payment will be treated as a separate payment under
Section 409A.

(b) The phrase “termination of employment” or words of like import shall be
deemed to mean a “separation from service” within the meaning of Section 409A.

(c) If the Executive is treated as a “specified employee” within the meaning of
Section 409A when Executive’s employment terminates, any Covered Payment that
would otherwise be due within six months after such termination of employment
will be delayed until the first business day of the seventh month following the
date of termination of the Executive’s employment or, if earlier, the date of
the Executive’s death, to the extent such delay is required by Section 409A. On
the delayed payment date, the Executive (or, if applicable, the deceased
Executive’s estate) will receive a catch-up payment equal to the aggregate
amount of the Covered Payments that were delayed pursuant to the preceding
sentence.

 

6



--------------------------------------------------------------------------------

(d) If, in accordance with Section 7 of this Agreement, the Company decides to
condition the Executive’s right to receive severance payments or benefits on the
Executive’s delivery of a release of claims, then the Company must furnish the
form of release to the Executive no more than thirty days after the date the
Executive’s employment terminates. The Executive may satisfy the release
condition by delivering the signed release to the Company within thirty days
after the Executive receives the form of release from the Company and by not
revoking such release within the applicable statutory revocation period. If the
release condition is satisfied, any payments subject to the release condition
will be made or begin on the day following the date on which the release
condition is satisfied, provided that, if the period during which the release
condition may be satisfied straddles two calendar years, payment will be made on
the later of the date on which the release condition is satisfied and January 2
of the calendar year following the calendar year in which the Executive’s
employment is terminated.

(e) Notwithstanding the foregoing, the Executive shall be solely responsible
for, and the Company shall have no liability for or with respect to any taxes,
acceleration of taxes, interest or penalties arising under Section 409A.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MEDIDATA SOLUTIONS, INC.

By:

   

Name:

  Michael I. Otner

Title:

  EVP, General Counsel and Secretary     [EXECUTIVE]

 

 

7